On plaintiffs’ appeal the order and judgment is affirmed; on the appeal of defendant Twentieth Century-Fox Film Corporation the order so far as appealed from, is modified to allow costs to said defendant and the judgment modified accordingly. As so modified the order and judgment are affirmed, with costs of this appeal to the defendant Twentieth Century-Fox Film Corporation. No opinion. Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.; Untermyer, J., dissents and votes to reverse the judgment, and the order insofar as it grants the motion to dismiss the complaint and to deny *978.said motion, and to affirm that part of the order whereby the court refused to award costs to the defendant Twentieth Century-Fox Film Corporation. Settle order on notice.